DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the office action from 5/19/2021, the applicant has submitted an amendment, filed 8/14/2021, amending claims 1, 8, 15 while arguing to traverse the 35 U.S.C. 101 rejections of the claims. Applicant’s arguments have been fully considered and have been determined persuasive in light of the said amendments. Therefore claims 1-3, 5-6, 8-10, 12-13, 15-17, 19-20 are allowable over prior art of record for the below provided reasons for allowance.
EXAMINER’S AMENDMENT
The examiner has changed the title of the invention to “CONTRIBUTIONS COLLECTION BASED ON PARSED ELECTRONICS COMMUNICATIONS BY A QA SYSTEM WHICH GENERATES A REPLY INDICATING A CONTRIBUTOR, HIS CONTRIBUTION AND A CONFIDENCE LEVEL” so as to be more descriptive of the invention.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the attorney on file Ms. Leslie A. Van Leeuwen on 10/19/2021.

Amend the Abstract:

An approach is provided that provides a recognition, engagement and evaluation system. The approach analyzes textual communications between users with the analysis revealing a contribution made by one of the users, called a contributor. The approach further identifies at least one decision maker based on an organizational relationship between the identified decision maker and the contributor and transmits the identification (name, etc.) of the contributor and the contribution made by the contributor to the identified decision maker, provided as a reply comprising a confidence level by a Question Answer system.

Allowable Subject Matter
This invention (claims 1, 8, 15) is about how a “decision maker” can evaluate “contribution” of a “contributor”. As examples, “decision maker” “refers to a supervisor, manager, or other person that is in a position to recognize contribution of others” (spec. ¶ 0014 lines 10+), and/or “decision maker” “such as an employee’s manager” (spec. ¶0050 sentence before last). Examples of “contribution” are “message text” in which a “person” (contributor) appears (spec. ¶ 0053 lines 2+). An example of a “contributor” according to spec. ¶ 0053 lines 2+: “person” “found in the message text” “being a possible contribution of a worthwhile contribution is related to the subject’s” “(i.e. 
The steps of the inventive method are conducted by a “question answer (QA) system”, which “parses” by a “natural language processing” (“NLP”) “textual communications” “transmitted between [a] plurality of users”. For example according to specification ¶ 0051 last sentence: “At step 510, the process uses the QA system’s NLP to find topic(s) that are found in text”. By using the “NLP” it is able to identify the contribution found in the selected textual communication including identification of the contributor and the contribution. This step involves determination of a confidence level associated with the contribution, and if this confidence level exceeds a predetermined threshold, a contributor is identified. Then a decision maker based on an organizational relationship between the identified decision maker and the contributor is identified and he is presented with the contributor, his contribution and a confidence level associated with the contribution.
According to the primary reference Gorny (US 2017/0270099)  ¶ 0019 lines 3+: “analyze communication activity” “for example” “text messaging” (analyzing textual communications or contributions) “between one or more customers 120” “and one or more service centers 140”. For example according to ¶ 0030 sentence 1: “a customer” 
Although text messages (contributions) including caller or message participant’s names (associated contributors) are well known in the art, no art has been found which teaches displaying or presenting the said information along with a “sentiment score” (confidence level) associated with  the said messages. For example see Heck (2012/0253788) which shows displaying “text messages” (contributions) between “Bill” and “Alan” (Fig. 2B), but does not show any “confidence level” associated with them. This reference also is not combinable with Gorny so that their combination teach displaying the text messages (contributions) along with participant names (contributors) 
Further search did not give rise to any reference teaching this phenomenon and therefore these claims (1, 8, 15) became allowable.
Claims 2-3, 5-6 (dependent on claim 1), 9-10, 12-13 (dependent on claim 8) and 16-17 and 19-20 (dependent on claim 15) further limit their allowed parent claims and are thus allowable under similar rationale.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
October 19th 2021.